                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ULYSSES ALEXANDER RIOS,                         Case No. 15-cv-01357 BLF (PR)
                                  11
                                                       Petitioner,                       ORDER GRANTING MOTION TO
                                  12
Northern District of California




                                                                                         REOPEN ACTION; LIFTING STAY;
 United States District Court




                                                v.                                       DIRECTING RESPONDENT TO
                                  13
                                                                                         SHOW CAUSE
                                  14     S. FRAUENHEIM, Warden,
                                  15                  Respondent.
                                  16                                                     (Docket No. 35)

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a writ of habeas corpus pursuant
                                  19   to 28 U.S.C. § 2254, challenging his state conviction out of Santa Clara County. The
                                  20   Court denied Respondent’s motion to dismiss and granted Petitioner’s motion to stay the
                                  21   instant action under Kelly v. v. Small, 315 F.3d 1063 (9th Cir. 2003), while he exhausted an
                                  22   unexhausted claim regarding ineffective assistance of appellate counsel. (Docket Nos. 21,
                                  23   29.) Petitioner was directed to notify the Court within twenty-eight days of the California
                                  24   Supreme Court’s decision denying him relief to reopen this action by filing a motion to
                                  25   reopen this action. (Docket No. 29 at 2.)
                                  26          Petitioner has filed a motion to reopen this action and a second amended petition.
                                  27   (Docket No. 35.) Good cause appearing, the motion will be granted and the stay lifted.
                                  28

                                                                                     1
                                   1

                                   2   Petitioner also requests an evidentiary hearing, (id. at 1), which is DENIED as premature.
                                   3           Petitioner asserts the following claims for federal habeas relief: (1) ineffective
                                   4   assistance of counsel; and (2) ineffective assistance by appellate counsel. (Docket No. 35
                                   5   at 5-6.) Liberally construed, these claims are cognizable and merit an answer from
                                   6   Respondent.
                                   7

                                   8                                          CONCLUSION
                                   9           For the foregoing reasons and for good cause shown,
                                  10           1.     Good cause appearing, Petitioner’s motion to reopen this action is
                                  11   GRANTED. (Docket No. 35.) The stay is hereby LIFTED. The Clerk shall reopen the
                                  12   case.
Northern District of California
 United States District Court




                                  13           2.     Respondent shall file with the court and serve on Petitioner, within sixty (60)
                                  14   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the
                                  15   Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus should
                                  16   not be issued based on claim presented in the second amended petition. (Docket No. 35.)
                                  17   Respondent shall file with the answer and serve on Petitioner a copy of all portions of the
                                  18   state trial record that have been transcribed previously and that are relevant to a
                                  19   determination of the issues presented by the petition.
                                  20           If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                  21   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                  22   answer.
                                  23           3.     Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                  24   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                  25   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                  26   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                  27   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                  28

                                                                                       2
                                   1

                                   2   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                   3             4.        It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                   4   that all communications with the Court must be served on Respondent by mailing a true
                                   5   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                   6   parties informed of any change of address by filing a separate paper captioned “Notice of
                                   7   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                   8   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                   9   Federal Rule of Civil Procedure 41(b).
                                  10             This order terminates Docket No. 35.
                                  11             IT IS SO ORDERED.
                                  12
Northern District of California




                                       DATED: March 6, 2020
 United States District Court




                                  13                                                            BETH LABSON FREEMAN
                                                                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Motion to Reopen; Lifting Stay; OSC
                                       P:\PRO-SE\BLF\HC.15\01357Rios_reopen&osc.docx
                                  26

                                  27

                                  28

                                                                                            3
